m-/$
                                ELECTRONIC RECORD




COA#       02-14-00237-CR                        OFFENSE:        22.04


           Shaun Ray Mullinax v. The State of
STYLE:     Texas                                 COUNTY:         Wise

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    271st District Court



DATE: 05/28/15                    Publish: NO    TC CASE #:      CR17033




                         IN THE COURT OF CRIMINAL APPEALS


          Shaun Ray Mullinax v. The State of
STYLE:    Texas
                                                                      712-/5'
         APPZLLAklT^                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

          fef>^/>^                                   JUDGE:

DATE:      // /o y/j^O/S'                            SIGNED:                            PC:

JUDGE:       &( UUsUJ**^                              PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD